DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on October 28, 2021.
Claims 3-4, 10-11, 17-18, and 21-23 are cancelled. 
Claims 1-2, 5-9, 12-16, and 19-20 are pending.
Claims 1-2, 5-9, 12-16, and 19-20 are examined.
This Office Action is given Paper No. 20220120 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zenor (US 2011/0314495), in view of Levy et al. (US 2012/0316986), and further in view of Fraser et al. (US 7,827,183).

Claims 1, 8, 15
Zenor discloses:
define, by at least the processor, a data structure identifying a group comprising a first set (household A, see [0022], figure 1) and a second set (household B, see [0022], figure 1) of customers who satisfy a defined criterion (receive programming, see [0022]);
receive, by at least the processor, input that identifies at least one factor  that influences a decision by the first set of customers (household A, see [0040]) to purchase a product (purchase data, e.g. product X, see [0040, 0046]), wherein the at least one factor includes a plurality of customer parameter values (geodemographic data, e.g. geographic location, number of children, ages, see [0040]), a plurality of time parameter values, a plurality of price parameter values, or a plurality of product parameter values (quantity of X typically purchased, see [0046]); 
wherein the determination if the selection of the particular parameter value will induce the second set of customers in the group to purchase the product is further modified using data that is independent (e.g. typical purchases of the 
generate, by at least the processor, for each of the particular parameter values, a standardized purchase probability (one or more opportunity metrics, see [0028, 0047]) based on a difference (difference, see [0028]) between the determination if the selection of the particular parameter value will induce the second set of customers in the group to purchase the product (quantity of given product the household is expected to purchase, e.g. household A will purchase product X, see [0028, 0046-0048]) and an empirical purchase probability (quantity of product that was actually purchased, see [0028]), wherein the empirical purchase probability indicates which fraction of the previous transactions during a defined time period (one week, see [0048]) involve a purchase of the product by the first set of customers (segment N households, see [0048]); 
identify, by at least the processor, at least a portion (e.g. those who viewed young children’s program, only show to half of the population, see [0033, 0052]) of the second set of customers as being eligible for a promotional offer (e.g. cereal advertisement, advertisement, see [0033, 0052]) related to the product based, at least in part, on the standardized purchase probability;
automatically generating an electronic message containing content of the promotional offer (cereal advertisement, see [0033]) to remote devices associated with the identified portion of the second set of customers that is eligible for the 
control, by at least the processor using a network communication, transmission in real time of the electronic message including content of the promotional offer to remote devices associated with the identified portion of the second set of customers that is eligible for the promotional offer (cereal advertisement vs. coffee advertisement, see [0033]) so that each customer of the second set of customers has immediate access to the content of the promotional offer.
Zenor does not disclose:
generate… customers.
Levy teaches:
generate, by at least the processor using a predictive model (likelihood of purchase, see [0247]), a predictive purchase probability by: determining if a selection of at least one of a particular customer parameter value (e.g. gender, age, see [0246]), a particular time parameter value (time period, see [0246]), a particular price parameter value, or a particular product parameter value (e.g. item attributes, see [0222, 0240]) will induce the second set of customers (likely users, users likely to act upon an item, see [0224]) in the group to purchase the product based on empirical transactional data of the first set of customers (similar users, users who acted upon related items, see [0225]) stored in a database and collected as part of previous transactions involving previous purchases of the product by the first set of customers (see figure 4).
Zenor discloses defining customer groups, identifying a factor, generating a standardized purchase probability, identifying a portion of eligible customers, generating a message, and transmitting the message. Zenor does not disclose generating a predictive model, but Levy does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system and method to select targeted advertising of Zenor with the predictive model of Levy because 1) a need exists for continually monitoring attitudes and preferences of consumers in order to predict demand (see Zenor [0003]); and 2) a need exists for dynamically updating recommendations to a shopper (see Levy [0007]). Generating a predictive model will assist in determining which how likely users will purchase a product.
Zenor in view of Levy does not disclose:
modifying… customers. 
Fraser teaches:
modifying the modified determination that the selection of the particular parameter value (construct, see C15 L15-36) will induce the second set of customers in the group to purchase the product with a customer influence (coefficient, see C15 L30-36) indicating an influence the first and second set of customers (degree of association between customers) will have on each other in deciding to purchase the product (product, see C15 L15-36), wherein the customer influence is estimated based solely on transactional data (e.g. minimum 200 purchases, see C16 L65-67) obtained as a result of the previous purchases of the product by the first set of customers, independently of the social media data expressly defining relationships between the first and second set of customers.
Zenor in view of Levy discloses defining customer groups, identifying a factor, generating a predictive model, generating a standardized purchase probability, identifying a portion of eligible customers, generating a message, and transmitting the message. Zenor in view of Levy does not disclose modifying the determination with a customer influence, but Fraser does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system and method to select targeted advertising of Zenor, in view of Levy, with the customer influence of Fraser because a need exists for obtaining predictive information relating to past activities and making predictions for future events (see Fraser C1 L60-67). Modifying the determination with a customer influence will help in predicting future behavior of the customers.

Claims 2, 9, 16
Furthermore, Zenor discloses:
wherein the transactional data comprises: time of purchase information, price information, product information (product identifiers, quantities, see [0042]) or demographic information about customers.

Claims 5, 12, 19
Furthermore, Zenor discloses:
the customer influence (net effectiveness metric, see [0063]) is estimated based on the standardized purchase probability (opportunity metric, see [0063]).

Claims 6, 13
Furthermore, Zenor discloses:
define a period of time (e.g. one week, see [0048]) when purchases occurred for determining a historical probability.

Claims 7, 14
Furthermore, Zenor discloses:
the predictive model is further a function of a historical probability of the product being purchased by the first set of customers in the group (expected weekly purchases by household, see [0067], Table 4) or by other customers excluded from the group.

Claim 20
Furthermore, Zenor discloses:
estimating a customer influence (net effectiveness metric, see [0063]) by calculating the customer influence exclusively on the transactional data (purchase data, see [0061]).

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a receiver connected to the processor that receives… product” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitation “a receiver connected to the processor that receives… product” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a receiver” coupled with functional language “that receives input that identifies a factor that influences a decision by the customers to purchase a product” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
I/O controller 630 (see specification [0013]). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621